777 So. 2d 1208 (2001)
Teresa KAPLAN, Appellant,
v.
Sharon GOLDFARB, Appellee.
No. 3D00-1068.
District Court of Appeal of Florida, Third District.
February 21, 2001.
James T. Sparkman, Fort Lauderdale, and John W. Gautier, West Palm Beach, for appellant.
Wolpe & Leibowitz and Bradley H. Trushin and Nicole M. McNeel, Miami, for appellee.
Before SCHWARTZ, C.J., and LEVY, and RAMIREZ, JJ.
PER CURIAM.
Teresa Kaplan appeals the denial of her Motion to Tax Attorney's Fees and Costs. The motion was brought pursuant to section 768.79, Florida Statutes (1990). We reverse because the release and dismissal provisions requested in Kaplan's Offer of Judgment are not invalidating conditions. See Earnest & Stewart, Inc. v. Codina, 732 So. 2d 364 (Fla. 3d DCA 1999).
Reversed and remanded for further consistent proceedings.